             Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 1 of 11




            IN THE UNITED STATES COURT FOR THE DISTRICT OF COLUMBIA



KRISTIA D. HAYES                              :
4075 YUMA ROAD                                :
ANDREWS AIR FORCE BASE                        :
MARYLAND 20762                                :
                                              :
       Plaintiff,                             :
                                              :
v.                                            :       Civil Action No.
                                              :
ELAINE CHAO, SECRETARY                        :
UNITED STATES DEPARTMENT                      :
OF TRANSPORTATION                             :
1200 NEW JERSEY AVENUE, SE                    :
WASHINGTON, DC 20590                          :
                                              :
       Defendant.                             :

                                           COMPLAINT

       Plaintiff, Kristia D. Hayes, formerly Test and Evaluation Manager, Office of the Chief

Information Officer, United States Department of Transportation, by and through her undersigned

counsel, for her Complaint for employment discrimination and harassment based upon her race,

color, gender, and disability, hereby states as follows:

                                             PARTIES

       1.      Plaintiff, Kristia D. Hayes, was at all times relevant hereto an employee of the U.S.

Department of Transportation (DOT) as a Test and Evaluation Manager at the Office of the Chief

Information Officer.

       2.      Defendant, the U.S. Department of Transportation, is a federal agency located in

Washington, D.C.

                                 JURISDICTION AND VENUE
             Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 2 of 11




       3.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 for claims

arising under federal law, i.e., 42 U.S.C. § 2000(e) et. seq.

       4.       At all times relevant to this case, Defendant has been an employer and has engaged

in an industry affecting commerce, has employed fifteen or more employees, and otherwise has

been an employer, within the meaning of 42 U.S.C. Sec 2000(b).

       5.       Venue is vested in this Court, since the facts giving rise to this case took place in

the District of Columbia.

                                               FACTS

       6.       Plaintiff at all times relevant hereto was a federal employee who worked for the

DOT since 2013 and has a total of 20 years of Federal Government service, including her active

duty time served in the United States Air Force.

       7.       Plaintiff is a Black female.

       8.       Starting around 2013, as an employee of the Office of the Chief Information

Officer, Plaintiff and other Black women experienced acts of discrimination and harassment based

on race and gender. Co-workers commented on their appearance, they were treated as

administrative support despite their professional experience and similar jobs and GS levels as co-

workers, coworkers commented on their hair, and they were told by team members that another

team member did not like Black women.

       9.       Male co-workers discussed that Plaintiff was "pretty" and thus able to convince

others to follow her lead.

       10.      Plaintiff was frequently interrupted, degraded and humiliated at meetings and asked

to do personal services such as purchasing doughnuts and obtaining supplies by male co-workers

and managers.



                                                   2
             Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 3 of 11




       11.     Male co-workers and managers discussed Plaintiff’s personal appearance and how

desirable others thought she was.

       12.     During this time, Plaintiff spoke out about matters of race and gender at her

employment.

       13.     In 2018 at DOT with the Destinations Digital Initiative, Plaintiff won an award for

WFD Program.

       14.     In or about 2018, Plaintiff joined a new team at the DOT and began working as a

Test and Evaluation Manager, Acting Enterprise Architect, Grade GS-14, Series 2210 at the Office

of the Chief Information Officer, Enterprise Architecture Section.

       15.     In her position as Test and Evaluation Manager, Acting Enterprise Architect,

Plaintiff analyzed applications and technologies, scheduled the meetings and compiled the agendas

for the Enterprise Architect board meetings, maintained the Enterprise Architect artifacts, and

maintained the SharePoint site.

       16.     Plaintiff was one of only two Black people on her team and the only Black female.

       17.     Plaintiff’s First-Line Supervisor was Donald Buskard, Chief Enterprise Architect.

       18.     Donald Buskard is a white male.

       19.     Plaintiff’s Second-Line Supervisor was Daniel Morgan, Chief Data Officer and

Acting Chief Technology Officer.

       20.     Daniel Morgan is a white male.

       21.     In February 2019, Plaintiff underwent a surgery to correct an earlier surgery.

During this time, Plaintiff was out on leave and telecommuting until April 2019 while recovering

from the surgery.




                                                 3
             Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 4 of 11




       22.     While telecommuting in February 2019, Plaintiff provided testimony by phone in

her former supervisor Larry Slaughter’s EEO complaint against Plaintiff’s Second-Line

Supervisor, Daniel Morgan. Plaintiff provided a statement and an affidavit confirming the race-

based discrimination that she had witnessed against Mr. Slaughter by Mr. Morgan.

       23.     Specifically, Plaintiff stated in the affidavit that her Second-Line Supervisor,

Daniel Morgan, discriminated against African-Americans and that she had witnessed her

management use Black employees against each other.

       24.     When Plaintiff returned from telecommuting, her supervisor Donald Buskard asked

her to backdate a performance appraisal. When Plaintiff expressed concern at that request, Buskard

told her that “no one was trying to get her.” Despite this assurance, however, Plaintiff was then

given an appraisal that contained inaccuracies, an additional element, and statements that were

contradictory throughout the assessment.

       25.     That this appraisal came after Plaintiff’s testimony supporting her co-worker’s EOE

complaint, in addition to her own testimony of management’s harassment of Plaintiff herself, it is

apparent that the appraisal’s negative content was in retaliation for Plaintiff providing testimony

to discriminatory actions as well as an act of further harassment.

       26.     Subsequent to Plaintiff’s Union filing a grievance about this performance appraisal,

in September 2019, Plaintiff received a revised performance appraisal. This appraisal again

contained inconsistencies, overlapping assignments and dates, as well as added job elements. Upon

reporting this updated appraisal to EEO, Plaintiff was told she would receive a bonus and the

wording would change, but in fact this did not happen.

       27.     On September 17, 2019 Plaintiff’s supervisor, Donald Buskard, asked Plaintiff to

present items he created to the Enterprise Architect Board and to then send out a link after the



                                                 4
              Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 5 of 11




presentation. Upon asking for clarification and autonomy to work with the assignment, she was

told to just “run with it.”

        28.      Despite the fact that Buskard told Plaintiff to “run with it,” Buskard knew Plaintiff

had limited experience with the program, never gave her full access to it, and never provided her

with the link to share.

        29.     The purpose and/or effect of this assignment was to establish Plaintiff’s work as

ineffectual and lackluster, to prove the negative appraisal was warranted, and to continue to harass

and demean her as he had done over the years because of her race and gender.

        30.     After this experience, Plaintiff complained to Buskard that she felt he did not

respect her input and did not allow her to perform work at her grade level. In response, Buskard

became angry with Plaintiff and stated that he does what he is told to do.

        31.     On and around Oct. 4, 2019, Plaintiff initiated an EEO complaint against Buskard

for discriminatory and harassing activity based on her race and gender.

        32.     On or around October 10, 2019, Plaintiff sent Buskard an email requesting to

telework Wednesdays, Thursdays and Fridays in order to accommodate her on-going medical

appointments with health professionals.

        33.     In that email, Plaintiff thanked him for allowing her to telecommute on Mondays,

Wednesdays and Fridays which she had been doing beginning in late August 2019/early September

2019.

        34.     On October 16, 2019, Buskard emailed Plaintiff that she could not telework three

days in a row despite the fact that Plaintiff had done this at other times during her employment.

        35.     As a result of Defendant’s failure to provide reasonable accommodation of

Plaintiff’s health care needs, Plaintiff felt physically ill and suffered further emotional distress



                                                  5
              Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 6 of 11




including her physician's diagnosis of Post-Traumatic Stress Disorder, which was attributed to

Defendant’s on-going harassment of Plaintiff at her work environment. Furthermore, Defendant’s

actions caused Plaintiff to fear she would miss her appointments and that her health would continue

to decline.

       36.     Plaintiff replied asking Buskard to provide a rationale for denying her request to

telework for three consecutive days and on October 18, 2019, Buskard replied approving her

telework request for three months. This quick about-face is indicative of Defendant's

discriminatory and harassing behavior toward Plaintiff.

       37.     Defendant continued to harass and discriminate against Plaintiff, when on October

17, 2019 Buskard requested last minute changes to Plaintiff’s previous assignment to include

activities that were purely administrative, and that Plaintiff had not been asked to perform

previously.

       38.     Specifically, when Plaintiff requested the link from Buskard in order to email the

Enterprise Architect Board, Buskard stalled for one week and then instead directed Plaintiff to

update over 300 work products for the database using an ineffective and outdated industry tool, a

google search. Other employees in Plaintiff’s position, when asked by Plaintiff for advice,

expressed shock at this request.

       39.     Defendant’s updated assignment to Plaintiff, which was overly administrative and

impossible to complete in the remaining time allotted, caused Plaintiff to fear she was being set up

to be downgraded and indicated further to Plaintiff that Buskard was using his power over her to

harass and retaliate against her for her EEO activity and because of her race and gender.

       40.     In a further act of harassment and discrimination, Defendant subjected Plaintiff to

new and unwarranted timecard and telework scrutiny. On October 21, 2019, Buskard and Morgan



                                                 6
             Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 7 of 11




sent Plaintiff an email stating that she had incorrectly submitted her timecard and telework

agreement, and on October 29, 2019, under the guise of reviewing her timecard for the updated

telework agreement, Buskard emailed her stating that the number of months in her telework

agreement was incorrect. In fact, as part of these actions Defendant gave Plaintiff incorrect

instructions and also informed her that there were problems with her telework agreement even

though it had been approved. Plaintiff asked for clarification but received none, nor was she given

the opportunity to explain or clarify these issues.

       41.     Defendant’s sudden and intense scrutiny of Plaintiff's timecard and telework

agreement was a new and surprising development for Plaintiff. Many of the items referenced were

not actual issues but simple administrative details that had no bearing on proper reporting. These

actions, combined with others, furthered the climate of harassment and indicated to Plaintiff that

Morgan and Buskard were, in fact, looking for reasons to terminate her employment due to her

race and gender as well as her previous EEO activity. Moreover, Defendant’s overly zealous

scrutiny of Plaintiff's timecards and telework requests evidenced its eagerness to hamper Plaintiff’s

request for reasonable accommodations relating to her health care.

       42.     As a direct and proximate result of Defendant’s harassment and discrimination,

Plaintiff’s mental health declined, her ability to concentrate continued to dissipate, she was made

to believe she was being targeted, and she became even more frightened.

       43.     On or around October 29, 2019, due to pressure Defendant brought to bear on

Plaintiff through its many acts of discriminatory and harassing employment tactics and the ensuing

effect on Plaintiff’s physical and emotional health, Plaintiff submitted her resignation and was thus

constructively discharged.




                                                  7
             Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 8 of 11




       44.     On November 5, 2019, following the advice of Heather Albert, Lead Employee

Liaison, Plaintiff requested to telework as a reasonable accommodation to her ongoing,

deteriorating health issues brought on and exacerbated by Defendant’s harassing and

discriminatory actions. Despite obtaining the medical documentation in support of teleworking as

a reasonable accommodation, Plaintiff was still required to interact with Buskard to the detriment

of her mental and physical health.

       45.     On November 6, 2019, while awaiting her employment end-date, Plaintiff informed

Management that Buskard was continuing to harass her and that his behavior was negatively

impacting her health conditions, including asthma, an autoimmune condition similar to lupus, and

ongoing mental health issues.

       46.     On November 12, 2019, Buskard approached Plaintiff at her desk, alone and

unannounced, under the guise of signing her out-processing checklist, causing Plaintiff extreme

mental distress.

       47.     On November 27, 2019, Plaintiff made a complaint under the DOT Policy

Framework for the Prevention of Harassment/OST Anti-Harassment Policy to the Volpe National

Transportation Systems Center Office of Human Resources Employee Relations and Labor

Relations Branch (Volpe ER) alleging harassment and bullying by her supervisor, Mr. Donald

Buskard, Supervisory Information Technology Specialist (Enterprise Architecture), GS- 2210-15.

       48.     In response, Volpe ER convened a fact-finding team to conduct an inquiry, gather

additional facts, and develop findings regarding Ms. Hayes’ allegations.

       49.     This inquiry determined that there is sufficient evidence to find there were

inappropriate comments made by Mr. Donald Buskard to Ms. Kristia Hayes on more than one




                                                8
              Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 9 of 11




occasion. The evidence shows these comments were unwelcome, and as such rise to the level of

harassing conduct under the OST Policy Framework.

       50.     Despite Plaintiff’s request to the contrary, Plaintiff was advised by DOT that the

Agency could not prevent Buskard from contacting her.

       51.     Defendant rejected all of Plaintiff’s requests for reasonable accommodation: (1) to

telework full time, as she requested on November 5, 2019, (2) to be transferred out of the Office

of the Secretary of Transportation, as she requested on November 1, 2019, and (3) to be placed on

administrative leave while the management harassment investigation was conducted.

       52.     Due to Defendant's failure to accommodate Plaintiff’s requests for reasonable

accommodation of her health issues, Plaintiff’s health continued to deteriorate.

       53.     Fearing for her health, on November 18, 2019, Plaintiff submitted her second and

final letter of resignation, to be effective November 29, 2019, and thus was constructively

discharged.

       54.     Upon information and belief, similarly situated white male employees receive

better treatment by Defendant than Plaintiff, a Black female, received.

       55.     As a direct and proximate result of Defendant’s course of harassment and

discrimination Plaintiff has been subjected to, Plaintiff has suffered emotional distress in the form

of anxiety, for which she has begun taking prescription medications, as well as Post Traumatic

Stress Disorder, which she received a diagnosis of during this time. She has additionally suffered

physical harm due to increased frequency and intensity of asthma attacks and increased

inflammation due to an autoimmune disease from which she suffers, causing severe pain when

walking and typing and other effects in her joints and arms, as a direct and proximate result of

Defendant’s course of harassment and discrimination.



                                                 9
             Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 10 of 11




       56.     Moreover, as a direct and proximate result of Defendant’s course of harassment and

discrimination Plaintiff has been subjected to, Plaintiff has lost wages due to her constructive

discharge as well as future wages due to her PTSD, caused Defendant’s actions, resulting in her

inability to work for fear of harassment and discrimination in future employment.

       57.     On or about September 19, 2019, Plaintiff initiated contact with EEO counselor and

ultimately filed a formal charge of harassment and discrimination on or about October 27, 2019

       58.     More than 180 days has passed since the filing of Plaintiff’s initial charge.

                                     COUNT I
              VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       59.     Plaintiff hereby realleges all of the allegations contained in Paragraphs 1 - 58 of her

Complaint.

       60.     Defendant has subjected Plaintiff to unequal terms and conditions of employment

and harassment due to her race, color, and gender, and has additionally failed to provide reasonable

accommodation to Plaintiff regarding her medical condition and disability, all in violation of Title

VII of the Civil Rights Act of 1964.

       61.     Defendant has retaliated against Plaintiff for engaging in protected activity.

       62.     Plaintiff has suffered and continues to suffer harm and damages as a direct and

proximate result of Defendant’s unlawful actions.

       WHEREFORE, Plaintiff respectfully requests that Court:

       A.      Enter Judgment in favor of Plaintiff on Count I and award Plaintiff damages, in an

amount not less than $300,000.00 as well as such equitable relief as this Court deems necessary;

       B.      Award Plaintiff all of his costs and expenses associated with this matter, including

reasonable attorneys’ fees; and




                                                 10
            Case 1:20-cv-02523 Document 1 Filed 09/09/20 Page 11 of 11




       C.      Grant such other and further relief as this Court deems necessary based upon the

facts and circumstances of this case.

                                               Respectfully Submitted,


                                               /s/Neil S. Hyman___________________
                                               Neil S. Hyman, Esquire
                                               DC Bar No. 465047
                                               Law Office of Neil S. Hyman, LLC
                                               4520 East West Highway, Suite 700
                                               Bethesda, Maryland 20814
                                               301-841-7105 (p)
                                               301-986-1301 (f)
                                               neil@neilhymanlaw.com
                                               Counsel for Plaintiff

                                           JURY TRIAL

       Plaintiff requests that all matters in this case be tried by a jury.

                                               Respectfully Submitted,

                                               /s/Neil S. Hyman___________________
                                               Neil S. Hyman, Esquire
                                               DC Bar No. 465047
                                               Law Office of Neil S. Hyman, LLC
                                               4520 East West Highway, Suite 700
                                               Bethesda, Maryland 20814
                                               301-841-7105 (p)
                                               301-986-1301 (f)
                                               neil@neilhymanlaw.com
                       `                       Counsel for Plaintiff




                                                  11
